Title: To George Washington from James Keith, 25 January 1788
From: Keith, James
To: Washington, George

 

Sir
[25 January 1788]

Your man has just delivered me your Favor, desiring to be informed, in what State the papers respecting Colo. Colvills Estate, delivered me to arrange, now stand. I have delayed closing that Buseness to this distant period, hoping to discover some Traces of a Claim, which by Mr Riddles accts Mr West appears to have satisfyed, but for which no account is lodged, among the papers, and to procure a Receipt from Mr Adams for his Claim, which I am inclined to think has been satisfyed by Mr West; I have several times applyed to him to satisfy me in that particular, which he has repeatedly promised but without performing as yet. The first I doubt will never be cleared up, the other I will proceed upon as it now appears, and whenever Mr Adams’s Receipt can be procured it will then become a Credit for Mr West: Neither Capt. West nor the Parson have furnished me with any papers or Information[.] In the course of next week I will wait upon you with the papers—I have them stated from those Lights with which I have been furnished and Information upon the several Points contained in your Letter. I am Sir your most obedt Servt

Ja. Keith

